Case 19-59440-pwb            Doc 33      Filed 06/26/19 Entered 06/26/19 17:50:35           Desc Main
                                        Document      Page 1 of 10


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


In re:
                                                                   Chapter 11
P-D VALMIERA GLASS USA CORP.                                       Case No. 19-59440-pwb

                                      Debtor.
--------------------------------------------------------
DWAYNE WHITEHEAD
on behalf of himself and all others similarly                      Adversary Proceeding
situated,                                                          No.________________

                                       Plaintiff,

                               v.
                                                                   CLASS ACTION ADVERSARY
P-D VALMIERA GLASS USA CORP.                                       PROCEEDING COMPLAINT

                                       Defendant.

----------------------------------------------------------------
--

                 CLASS ACTION ADVERSARY PROCEEDING COMPLAINT

         Plaintiff Dwayne Whitehead (“Plaintiff”) by and through undersigned counsel, on behalf of

himself and all other similarly situated persons, as and for his complaint against Defendant, alleges as

follows:

                                     JURISDICTION AND VENUE
                 1.       This Court has jurisdiction over this adversary proceeding pursuant to 28

U.S.C. §§ 157, 1331, 1334 and 1367.

                 2.       This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B) and (O).
Case 19-59440-pwb        Doc 33     Filed 06/26/19 Entered 06/26/19 17:50:35               Desc Main
                                   Document      Page 2 of 10




                                  NATURE OF THE ACTION

               3.      This is a class action for the recovery by Plaintiff and other similarly situated

employees of the Defendant of damages in the amount of 60 days’ pay and ERISA benefits by reason

of Defendant’s violation of the Plaintiff’s rights under the Worker Adjustment and Retraining

Notification Act, 29 U.S.C. § 2101 et seq. (“WARN Act”). The Plaintiff was an employee of the

Defendant and was terminated as part of, or as a result of a mass layoff and/or plant closing ordered

by the Defendant. As such, the Defendant violated the WARN Act by failing to give the Plaintiff and

other similarly situated employees of the Defendant at least 60 days’ advance written notice of

termination, as required by the WARN Act. As a consequence, the Plaintiff and other similarly

situated employees of the Defendant are entitled under the WARN Act to recover from the Defendant

their wages and ERISA benefits for 60 days, none of which has been paid.

                                             PARTIES

               4.      Upon information and belief, at all relevant times, Defendant P-D Valmiera

Glass USA Corp. (“Valmiera” or “Defendant”) maintained a facility in Dublin, GA (the

“Facility”).

               5.      At all relevant times, Plaintiff was an employee who was employed by

Defendant and worked at or reported to the Facility until his termination without cause on or about

June 17, 2019 and thereafter.

               6.      Until their termination by Defendant, the Plaintiff and other similarly situated

persons were employees of Defendants who worked at or reported to the Defendant’s Facility.




                                                  2
Case 19-59440-pwb           Doc 33    Filed 06/26/19 Entered 06/26/19 17:50:35             Desc Main
                                     Document      Page 3 of 10


                7.      On or about June 17, 2019 Defendant filed with this Court a voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code.

                      CLASS ACTION ALLEGATIONS 29 U.S.C. § 2104

                8.      The Plaintiff and each person he seeks to represent herein, were discharged on

or about June 17, 2019 and thereafter without cause on his or her part and are "affected employees"

within the meaning of 29 U.S.C. § 2101(a)(5).

                9.      The Plaintiff brings this action on his own behalf and, pursuant to the WARN

Act, and Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy and Rules 23(a) and (b) of the

Federal Rules of Civil Procedure, on behalf of all other similarly situated former employees of

Defendant who were terminated on or about June 17, 2019 and thereafter, who worked at the Facility

until their terminations.

                10.     On or about June 17, 2019 and thereafter, Defendant terminated the Plaintiff’s

employment as part of a mass layoff and/or plant closure which qualifies as an event for which he was

entitled to receive to sixty (60) days' advance written notice under the WARN Act.

                11.     Defendant never gave Plaintiff the statutorily required sixty (60) days advance

written notice of the mass layoff and/or plant closure in violation of the WARN Act.

                12.     At or about the time that the Plaintiff was discharged on or about June 17,

2019 and thereafter, Defendant discharged approximately 350 other employees at the Facility (the

"Other Similarly Situated Former Employees").

                13.     Pursuant to WARN Act 29 U.S.C. § 2104(a)(5), the Plaintiff maintains this

claim on behalf of each of the Class and for his or her benefit.




                                                  3
Case 19-59440-pwb        Doc 33     Filed 06/26/19 Entered 06/26/19 17:50:35             Desc Main
                                   Document      Page 4 of 10


                14.    Each of the Other Similarly Situated Former Employees is similarly situated to

the Plaintiff in respect to his or her rights under the WARN Act.

                15.    The Plaintiff and the Other Similarly Situated Former Employees were

discharged by Defendant, without cause on their part.

                16.    The Plaintiff and each of the Other Similarly Situated Former Employees is an

"affected employee" within the meaning of WARN Act 29 U.S.C. § 2101(a)(5).

                17.    Defendant was required by the WARN Act to give the Plaintiff and Other

Similarly Situated Former Employees at least sixty (60) days prior written notice of their respective

terminations.

                18.    Prior to their termination, neither the Plaintiff nor Other Similarly Situated

Former Employees received written notice that complied with the requirements of the WARN Act.

                19.    Defendant failed to pay the Plaintiff and the Other Similarly Situated Former

Employees their respective wages, salary, commissions, bonuses, accrued holiday pay and accrued

vacation for sixty (60) calendar days following their respective terminations and failed to make the

401(k) contributions and provide health insurance coverage and other employee benefits under

ERISA in respect to them for sixty (60) calendar days from and after the dates of their respective

terminations.

                  CLASS ACTION ALLEGATIONS RULE 7023 (a) and (b)

                20.    The Plaintiff asserts his claims on behalf of himself and the Other Similarly

Situated Former Employees pursuant to Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy

and Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure.

                21.    The Plaintiff and the Other Similarly Situated Former Employees constitute a


                                                 4
Case 19-59440-pwb         Doc 33     Filed 06/26/19 Entered 06/26/19 17:50:35                Desc Main
                                    Document      Page 5 of 10


class within the meaning of Rules 7023(a) and (b)(3) of the Federal Rules of Bankruptcy and Rules

23(a) and (b)(3) of the Federal Rules of Civil Procedure (the “Class”).

               22.     Common questions of law and fact are applicable to all members of the Class.

               23.     The common questions of law and fact arise from and concern the following

facts and actions, among others, that Defendant committed or failed to commit as to all members of

the Class: all Class Members enjoyed the protection of the WARN Act; all Class members were

employees of Defendant who, prior to the terminations, worked at the Facility; Defendant terminated

the employment of all the members of the Class without cause on their part without giving them at

least sixty (60) days' prior written notice as required by the WARN Act; and Defendant failed to pay

the Class Members wages and to provide other employee benefits for the sixty (60) day period

following their respective terminations.

               24.     The questions of law and fact common to the members of the Class, as above

noted, predominate over any questions affecting only individual members, and thus, this Class claim is

superior to other available methods for the fair and efficient adjudication of this controversy.

               25.     The Plaintiff’s claims are typical of the claims of other members of the Class in

that for each of the several acts described above.

               26.     The Plaintiff will fairly and adequately protect and represent the interests of the

Class.

               27.     The Plaintiff has the time and resources to prosecute this action and has

retained counsel who have had extensive experience in matters involving employee rights, the WARN

Act, class action litigation and bankruptcy court litigation.

               28.     The Class is so numerous as to render joinder of all members impracticable as


                                                   5
Case 19-59440-pwb         Doc 33     Filed 06/26/19 Entered 06/26/19 17:50:35               Desc Main
                                    Document      Page 6 of 10


there are approximately 350 persons who are included in the Class.

                 29.    The Class meets the requirements of Fed. R. Civ. P. 23(a) for class

certification.

                 30.    The Class meets the requirements of Fed. R. Civ. P. 23(b)(3) because the

questions of law or fact common to the members of the Class predominate over any questions

affecting only individual members, and that a class action is superior to other available methods for

the fair and efficient adjudication of the controversy.

                 31.    No Class member has an interest in individually controlling the prosecution of a

separate action under the WARN Act.

                 32.    No litigation concerning the WARN Act rights of any Class member has been

commenced in this Court.

                 33.    Concentrating all the potential litigation concerning the WARN Act rights of

the Class members in this Court will avoid a multiplicity of suits, will conserve judicial resources and

the resources of the parties and is the most efficient means of resolving the WARN Act rights of all

the Class members.

                 34.    On information and belief, the identities of the Class members are contained in

the books and records of Defendant.

                 35.    On information and belief, a recent residence address of each of the Class

members is contained in the books and records of Defendant.

                 36.    On information and belief, the rate of pay and benefits that were being paid by

Defendant to each Class member at the time of his/her termination are contained in the books and

records of Defendant.


                                                   6
Case 19-59440-pwb         Doc 33     Filed 06/26/19 Entered 06/26/19 17:50:35             Desc Main
                                    Document      Page 7 of 10


                37.     As a result of Defendant’s violation of the WARN Act, the Plaintiff and the

other members of the Class have been damaged in amounts equal to the sum of: (a) their

respective lost wages, salaries, commissions, bonuses, accrued holiday pay, accrued vacation pay,

401(k) contributions for sixty (60) days; (b) the health and medical insurance and other fringe

benefits that they would have received or had the benefit of receiving, for a period of sixty (60)

days after the dates of their respective terminations; and (c) medical expenses incurred during

such period by such persons that would have been covered and paid under the then applicable

employee benefit plans had that coverage continued for that period.

                                    THE CLAIM FOR RELIEF

                38.     At all relevant times, the Defendant employed 100 or more employees

(exclusive of part-time employees, i.e., those employees who had worked fewer than 6 of the 12

months prior to the date notice was required to be given or who had worked fewer than an average of

20 hours per week during the 60 day period prior to the date notice was required to be given (the

“Part-Time Employees”)), or employed 100 or more employees who in the aggregate worked at least

4,000 hours per week exclusive of hours of overtime within the United States.

                39.     At all relevant times, Defendant was an “employer,” as that term is defined in

the WARN Act and continued to operate as a business until it determined to order a mass layoff

and/or plant closure at the Facility.

                40.     On or about June 17, 2019 and thereafter the Defendant ordered a “mass

layoff” and/or “plant closure” at the Facility, as those terms are defined by the WARN Act.

                41.     The mass layoff and/or plant closure at the Facility resulted in “employment

losses,” as that term is defined by the WARN Act for at least fifty (50) of Defendant’s employees as


                                                  7
Case 19-59440-pwb         Doc 33     Filed 06/26/19 Entered 06/26/19 17:50:35              Desc Main
                                    Document      Page 8 of 10


well as 33% of Defendant’s workforce at the Facility, excluding “part-time employees,” as that term

is defined by the WARN Act.

               42.     The Plaintiff and each of the other members of the Class were discharged by

the Defendant without cause on his or her part as part of or as the reasonably foreseeable result of the

mass layoff and/or plant closure ordered by the Defendant at the Facility.

               43.     The Plaintiff and each of the other members of the Class are “affected

employees” of the Defendant within the meaning of the WARN Act.

               44.     The Defendant was required by the WARN Act to give the Plaintiff and each

of the other members of the Class at least 60 days advance written notice of his or her termination.

               45.     The Defendant failed to give the Plaintiff and other members of the Class

written notice that complied with the requirements of the WARN Act.

               46.     The Plaintiff and each of the other members of the Class are “aggrieved

employees” of the Defendant as that term is defined in the WARN Act.

               47.     The Defendant failed to pay the Plaintiff and each of the other members of the

Class their respective wages, salary, commissions, bonuses, accrued holiday pay and accrued vacation

for 60 days following their respective terminations and failed to make the pension and 401(k)

contributions and provide employee benefits under ERISA, other than health insurance, for 60 days

from and after the dates of their respective terminations.


               48.     The relief sought in this proceeding is equitable in nature.

       WHEREFORE, Plaintiff on their own behalf and on behalf of the other Class members

demand judgment, jointly and severally, against Defendant as follows:



                                                   8
Case 19-59440-pwb        Doc 33    Filed 06/26/19 Entered 06/26/19 17:50:35               Desc Main
                                  Document      Page 9 of 10


                A.    An allowed claim against the Defendant in favor of the Plaintiff and Class

members equal to the sum of: (a) unpaid wages, salary, commissions, bonuses, accrued holiday pay,

accrued vacation pay, pension and 401(k) contributions and other ERISA benefits, for 60 days, that

would have been covered and paid under the then applicable employee benefit plans had that coverage

continued for that period, all determined in accordance with the WARN Act, The first $13,650.00 of

each Class member’s allowed WARN Act claim against the Defendant is entitled to wage priority

claim status under 11 U.S.C. § 507(a)(4) and (5), and any remainder as a general unsecured claim;

                B.    Certification that the Plaintiff and the other Class members constitute a single

class;

                C.    Appointment of the undersigned attorneys as Class Counsel;

                D.    Appointment of Plaintiff as the Class Representative and payment of

reasonable compensation to him for their services as such;

                E.    An allowed administrative priority claim against the Defendant under 11

U.S.C. § 503 for the reasonable attorneys’ fees and the costs and disbursements that the Plaintiff

incurs in prosecuting this action, as authorized by the WARN Act, 29 U.S.C. § 2104(a)(6); and

                F.    Such other and further relief as this Court may deem just and proper.


                                                      Respectfully submitted,

June 26, 2019

                                                      By: /s/ Leon S. Jones
                                                      Leon Jones, Esq.
                                                      JONES & WALDEN
                                                      Georgia Bar No. 003980
                                                      21 Eighth St, NE
                                                      Atlanta, GA 30309
                                                      (404) 564-9300

                                                 9
Case 19-59440-pwb   Doc 33    Filed 06/26/19 Entered 06/26/19 17:50:35       Desc Main
                             Document     Page 10 of 10




                                             LANKENAU & MILLER, LLP
                                             Stuart J. Miller (SJM 4276)
                                             132 Nassau Street, Suite 1100
                                             New York, NY 10038
                                             P: (212) 581-5005
                                             F: (212) 581-2122

                                             THE GARDNER FIRM, P.C.
                                             Mary E. Olsen (OLSEM4818)
                                             M. Vance McCrary (MCCRM4402)
                                             The Gardner Firm, P.C.
                                             182 ST. Francis Street, Suite 103
                                             Mobile, AL 36602
                                             P: (251) 433-8100
                                             F: (251) 433-8181


                                             Attorneys for Plaintiff




                                        10
